Judgment directing defendant to transfer shares of stpck to plaintiffs unanimously affirmed, without costs or disbursements. Appeal ...from order entered on May 20, 1964 granting a trial preference dismissed, without- costs *941or disbursements, on the ground that the order is intermediate and does not necessarily affect the final judgment rendered, and it consequently does not affect a substantial right. (Cf. CPLR 5501, subd. [a], par. 1; 5701, subd. [a], par. 2, cl. [v].) Concur — Breitel, J. P., Rabin, Stevens and Eager, JJ.